Citation Nr: 0947848	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition, to include emphysema and pneumonia, to include as 
due to herbicide exposure.

2.  Entitlement to service connection for kidney failure, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for a 
respiratory condition, to include emphysema and pneumonia, 
and for kidney failure.  
 

FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
Veteran's respiratory condition, to include emphysema and 
pneumonia directly to service or to exposure to herbicides.

2.  There is no competent medical evidence linking the 
Veteran's kidney failure directly to service or to exposure 
to herbicides.


CONCLUSION OF LAW

1.  The Veteran's respiratory condition, to include emphysema 
and pneumonia, neither occurred in nor was aggravated by 
service, nor may it be presumed to have been so incurred due 
to exposure to herbicides.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009).

2.  The Veteran's kidney failure neither occurred in nor was 
aggravated by service, nor may it be presumed to have been so 
incurred due to exposure to herbicides.  38 U.S.C.A. 
§§ 101(16), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in February 2009 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The February 2009 letter included 
this notice criteria.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is claiming that he has a 
respiratory condition to include emphysema and pneumonia, and 
kidney failure which are related to his exposure to 
herbicides.  These conditions are not on the list of diseases 
which have been found to be related to herbicide exposure, 
and as such, service connection cannot be granted on this 
basis.  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 31,882 
(June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 2003).  In 
addition, there is no evidence that the Veteran was treated 
for these conditions during service or for many years 
following his discharge.  Nothing in the claims file would 
indicate that the Veteran's respiratory or kidney conditions 
are related to service.  As such, the Board finds that 
examinations are not warranted. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Board notes that, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  As the Veteran had service in the 
Republic of Vietnam during the Vietnam era, the presumption 
of exposure to herbicides applies.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Service connection - respiratory condition, to include 
emphysema and pneumonia

The Veteran contends that he has a respiratory condition, to 
include emphysema and pneumonia, that is related to exposure 
to herbicides (Agent Orange) in service.  To support his 
contention, the Veteran submitted an article which indicates 
that Veterans who handled aerial chemical drops and other 
sprays had a sixty percent greater chance of developing 
chronic respiratory problems, such as emphysema or asthma.  

Service treatment records are negative for evidence of a 
respiratory condition, to include emphysema and pneumonia.  
In September 1970, while the Veteran was serving in Vietnam, 
his right lung was injured by shrapnel wound, for which he 
underwent a closed tube right chest thoracotomy.  Chest X-ray 
revealed marked opacity of the right pulmonary base and 
blunting of the costophrenic anglis with pleural effusion.  
The Veteran underwent a thoracentesis in September 1970.  
Repeat chest X-rays revealed a large (loculated) pleural 
effusion present on the right side, which became 
progressively smaller.  The resulting relevant diagnoses in 
October 1970 were fragment wound to the chest, and loculated 
right hemopneumothorax.  The Veteran's separation Report of 
Medical History shows that he reported that his right lung 
was injured by shrapnel in September 1970.  His separation 
Report of Medical Examination shows that this lungs and chest 
were normal.  There were no indications of any diagnosis of 
or treatment for a lung disorder.  

A November 1971 VA examination report shows that the Veteran 
had scars on his chest as a residual of his shrapnel wounds 
and thoracotomy drainage.  A March 1980 VA examination report 
reflects that the Veteran had an in-service shrapnel wound to 
his chest which was complicated by a loculated 
hemopneumothorax which did not require open drainage and did 
not require a decortication.  The Veteran had no current 
complaints about his wound to his right thorax.  The examiner 
reported that the Veteran had scars on his chest, and that 
there was a lag evident on deep inspiration.  A September 
2002 VA respiratory diseases examination report reflected 
that the Veteran had continued problems with dysphagia and 
aspiration pneumonia.  The examiner linked his dysphagia to 
his recent treatment for tonsil and tongue cancer.  The 
examiner did not diagnose a respiratory condition, to include 
emphysema and pneumonia.  

A March 2005 letter from a private physician shows that he 
treated the Veteran for bronchiectasis.  He noted that the 
Veteran had a number of other health issues, including 
obstructive lung disease.  

December 2004 private medical records show that the Veteran 
had a computed tomography (CT) scan which showed that he had 
bronchiectasis in the right middle lobe and lingula, mild to 
moderate in degree, with infiltrate or parenchymal scar.  He 
was instructed to cease smoking.  In May 2006, the Veteran 
reported that he had noticed a slight increase in his cough, 
and that he had not been able to decrease his smoking.  He 
was diagnosed with moderate obstructive lung disease with 
intermittent bronchospasm and cigarette abuse.  

VA and private medical records show ongoing treatment for the 
Veteran's bronchiectasis.  December 2008 private medical 
records show that the Veteran was hospitalized for five days 
for treatment of pneumonia in his left lower lobe.  He was 
released on oxygen treatment.  

A January 2009 VA examination report shows that the Veteran 
reported that, after his treatment for cancer of the tonsil, 
he began having a mostly nonproductive cough and increased 
dyspnea on exertion.  He was found to have chronic 
obstructive lung disease, with moderate impairment of 
pulmonary function.  He had required oxygen therapy when he 
was hospitalized in December 2008 for pneumonia and 
exacerbation of his emphysema.  The examiner noted that the 
Veteran was a long time daily smoker but had quit three or 
four months prior to the examination.  The Veteran was 
diagnosed with status post chemotherapy and radiation for 
squamous cell carcinoma of the left tonsil, chronic 
obstructive lung disease, localized bronchiectasis of the 
right middle lobe, essential hypertension and a history of 
renal insufficiency.  The examiner noted that the Veteran's 
symptoms were consistent with simple chronic obstructive 
disease.  He had a long smoking history.  At the time of the 
examination, the Veteran was oxygen dependent following an 
episode of pneumonia in December 2008.  

In a March 2009 VA addendum to the January 2009 report, the 
examiner noted that the Veteran had a small area of localized 
bronchiectasis in the right middle lobe, and that he had a 
history of exposure to Agent Orange and also shrapnel wounds 
in his chest.  The examiner also noted that the Veteran's 
shrapnel wounds required closed tube thoracotomy for drainage 
of a blood pleural effusion and that there was no evidence 
that the Veteran had any pulmonary infection associated with 
this injury.  The examiner noted that the Veteran's in 
service chest injury was confined to the pleural space and 
not associated with overt pneumonia or bronchitis.  

The Board notes that the Veteran has submitted an article 
which indicated that Veterans who handled aerial chemical 
drops and other sprays had a sixty percent greater chance of 
developing chronic respiratory problems, such as emphysema.  
Unfortunately, however, according to the regulation, 
pneumonia and emphysema are not on the list of disorders 
which would warrant service connection as a result of 
exposure to Agent Orange.  Therefore, service connection for 
the Veteran's a respiratory condition, to include emphysema 
and pneumonia, as due to herbicide exposure while in Vietnam 
cannot be granted, as it has not been specifically determined 
that a presumption of service connection is warranted for 
this disorder.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As 
noted above, the Veteran's service treatment records do not 
show treatment for or diagnosis of a respiratory condition, 
to include emphysema and pneumonia.  The evidence of record 
reflects that the Veteran began having a respiratory 
condition, to include emphysema and pneumonia, in December 
2008, over 30 years after leaving service.  None of the 
physicians have linked his disorders to his time in service.  
To warrant service connection, there must be a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  Without 
medical evidence linking his condition with active duty 
service or a service-connected disability, there is no basis 
upon which to establish service connection. 

Service connection - kidney failure

The Veteran's service treatment records, including his 
separation Reports of Medical Examination and History do not 
reflect treatment for or diagnosis of a renal condition or 
kidney failure.  Private medical records from December 2008 
show that the Veteran was admitted to the hospital, in part, 
to assess whether he had acute or chronic renal failure.  It 
was noted that, in 2002, the Veteran's creatinine level was 
1.9, and that an evaluation was needed to exclude post 
obstructive renal failure.  Upon discharge, the Veteran was 
diagnosed with acute or chronic renal failure.  At his 
January 2009 VA examination the Veteran was diagnosed with a 
history of renal insufficiency.  

Unfortunately, according to the regulation, kidney failure is 
not on the list of disorders which would warrant service 
connection as a result of exposure to Agent Orange.  
Therefore, service connection for the Veteran's renal failure 
as due to herbicide exposure while in Vietnam cannot be 
granted, as it has not been specifically determined that a 
presumption of service connection is warranted for this 
disorder.  

In addition to the presumption provisions for service 
connection due to exposure to herbicides, the Board has a 
duty to consider service connection on a direct basis.  
Combee, supra.  As noted above, the Veteran's service 
treatment records do not show treatment for or diagnosis of a 
kidney disorder or kidney failure.  The evidence of record 
reflects that the Veteran began having kidney failure in 
December 2008, with a notation of a creatinine reading in 
2002, over 30 years after leaving service.  To warrant 
service connection, there must be a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer, supra.  Without 
medical evidence linking his condition with active duty 
service or a service-connected disability, there is no basis 
upon which to establish service connection. 

As noted, the Veteran has contended he has a respiratory 
condition, to include emphysema and pneumonia, and kidney 
failure which is related to service; however, as a layperson, 
he is not competent to render opinion regarding a medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a respiratory condition, to include 
emphysema and pneumonia, to include as due to herbicide 
exposure, is denied.

Service connection for kidney failure, to include as due to 
herbicide exposure, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


